Filed 11/05/18                                        Case 17-21446                                                    Doc 60



       1   3
           BANKRUPTCY LAW GROUP, PC
       2
           Chad M. Johnson, SBN: 232417
       3   11230 Gold Express Dr, Suite 310 #361
           Gold River, CA 95670-4484
       4   Tel: 916-678-5000
       5
           Fax: 888-843-7260
           ChadJ@Bankruptcylg.com
       6   Attorneys for Debtor(s)
           Sharise N Allen
       7                              UNITED STATES BANKRUPTCY COURT
       8                           EASTERN DISTRICT COURT OF CALIFORNIA

       9
             In re:                              Case No: 17-21446
      10     Sharise N Allen                     Chapter: 13
                                                 DCN: BLG-6
      11                            Debtor(s).
      12                                         MOTION TO SELL REAL PROPERTY
                                                 [11 U.S.C. 363(b) §§ and 1303]
      13
                                                 Hearing: 12/4/18 @ 1:00 PM
      14
                                                 Judge: Honorable Christopher D Jaime
      15                                         Courtroom: 6th Floor, Court Rm 32, Dept B

      16   TO: THE HONORABLE UNITED STATES BANKRUPTCY COURT JUDGE; THE UNITED
           STATES TRUSTEE; CHAPTER 13 TRUSTEE David Cusick; AND TO ALL OTHER
      17
           INTERESTED PARTIES:
      18
           Debtors moves this court for an order authorizing the Debtor to sell real property, described below, pursuant
      19

      20
           to the terms and conditions described as follows:

      21         1. Debtor filed her Chapter 13 Petition on March 6, 2017.
      22         2. On March 6, 2017 Debtor filed her Original Plan (DN 5).
      23
                 3. On May 12, 2017 Debtor filed her First Amended Plan (DN 27) which was confirmed on July 26,
      24
                    2017 (DN 38).
      25

      26         4. Debtor engaged the services of Amy Loaefa with Re/Max Gold, to list the property for sale.

      27         5. On or about October 25, 2018, Debtor received an offer to purchase the property for $469,000.00
      28
                    (See Exhibit A). Debtor has accepted the offer, subject to this Court’s approval.


                                                                     4
Filed 11/05/18                                        Case 17-21446                                                    Doc 60



       1         6. Debtor has obtained a preliminary report (See Exhibit B).
       2
                 7. Based on the offer, filed claims and the preliminary report Debtor estimates the following:
       3
                      Purchase Price                                                                     $469,000.00
       4              Estimated Costs of Sale & Broker Fees
       5              Realtor Commission (Selling & Listing Agents) 5%                                 <$23,950.00>
                      Wells Fargo Bank, N.A. – First Deed of Trust (Proof of Claim #3)                <$354,161.82>
       6              CalHFA Mortgage Assistance Corp – Second Deed of Trust (no Proof                 <$10,613.68>
                      of Claim filed)
       7
                      2018-2019 Property Taxes                                                           <$3,428.91>
       8              Estimated Net for Seller                                                            $76,845.59
       9

      10         8. Debtor has scheduled the following unsecured liabilities:

      11          Creditor                                            Scheduled Amount            Claim Amount
      12
                  Capital One Bank USA NA                                        $500.00              No Claim Filed
                  ECMC                                                              $0.00                 $2,645.92
      13          Employment Development Department                             $1,920.00                 $2,417.78
                  Franchise Tax Board                                           $1,691.00                     $0.00
      14
                  Grant & Weber                                                  $826.00                      $0.00
      15          Grant & Weber                                                  $137.00              No Claim Filed
                  Monroe & Main (Creditors Bankruptcy Service)                   $194.00                    $194.67
      16          Portfolio Recovery Associates, LLC                                $0.00                   $500.85
      17          Rash Curtis & Associates                                       $356.00                      $0.00
                  Seventh Avenue                                                   $52.00                    $52.00
      18          Titan Revenue Solution                                           $46.00                     $0.00
                  US Department of Education                                    $1,703.00                     $0.00
      19
                  US Department of Education                                     $901.00                      $0.00
      20                                             TOTAL                      $8,326.00                 $5,811.22
      21

      22         9. The last date to file claims was July 5, 2017 The last date for government creditors was September

      23            2, 2017.
      24
                 10. The escrow holder will be:
      25
                    Placer Title Company
      26            1300 Oliver Rd, Suite 120
      27
                    Fairfield, CA 94534
                    (707) 429-2211 Fax: (707) 429-1230
      28



                                                                     5
Filed 11/05/18                                       Case 17-21446                                                  Doc 60



       1   WHEREFORE, Debtor respectfully requests an Order:
       2
                 1. Authorizing Debtor to sell Property for the amount of $469,000.00;
       3
                 2. Authorizing the Chapter 13 Trustee to submit a demand upon escrow for sufficient funds to pay off
       4
                    the plan with a 100% dividend to unsecured creditors;
       5
                 3. That Debtor is to provide the Chapter 13 Trustee a copy of the escrow closing statement within 14
       6
                    days of the close of escrow;
       7
                 4. That the judgment liens of EDD (x2) and Midland Funding be paid as unsecured creditors through
       8
                    the Chapter 13 Plan per their allowed filed claims
       9

      10
                    DATED: 11/5/2018               By:    /s/Chad M Johnson
      11                                                  Chad M Johnson, Esq.
      12                                                  Bankruptcy Law Group, PC

      13

      14

      15

      16

      17

      18

      19

      20

      21

      22

      23

      24

      25

      26

      27

      28



                                                                    6
